UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 18, 2014 (March 18, 2014) (Date of Earliest Event Reported) PANACHE BEVERAGE, INC. (Exact name of Registrant as specified in its charter) Delaware 000-52670 38-3855631 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 150 Fifth Avenue, 3rd Floor New York, NY 10011 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 480-7479 (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Panache Beverage Inc. announced today the launch of its new liquor brand, Old Grumpy Bastard, to be produced at its New Port Richey, Florida distillery. The new brand will feature American-made whisky, vodka, gin, white and dark rums and tequila. Item 9.01Financial Statements and Exhibits: Exhibits No. Description Press Release dated March 18, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PANACHE BEVERAGE, INC. Dated: March 18, 2014 By: /s/ JAMES DALE James Dale Chief Executive Officer 3
